Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin E. Kuehn [531-241-2324] on 12/09/2021.
The application has been amended as follows: 

Cancel Claims 28-29.

Claim 1 (Currently Amended) A method for processing a substrate, comprising: 
providing the substrate with a plurality of patterned structures overlying at least a first underlying layer; 
plasma-based depositing a non-photoresist layer on the plurality of patterned structures so that the non-photoresist layer is formed on tops of the plurality of patterned structures, on sidewalls of the plurality of patterned structures, and on the first underlying layer, with the non-photoresist layer being thicker on the tops of the patterned structures than on sidewalls and with the non-photoresist layer being thicker on the tops of the patterned structures than on the first underlying layer; 

wherein formation of the non-photoresist layer on the plurality of patterned structures is controlled to provide for improved line open characteristics during processing of the substrate;
wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness of the non-photoresist layer formed on the tops of the plurality of patterned structures, and the non-photoresist layer is deposited with a thickness of the non-photoresist layer on the first underlying layer in the range of 10 to 30 % of the top thickness of the non-photoresist layer; 
wherein etching the first underlying layer includes clearing the non-photoresist layer from the first underlying layer; and
wherein etching the first underlying layer includes clearing the non-photoresist layer from a top surface of the plurality of patterned structures.

Allowable Subject Matter
Claims 1-9, 26, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “wherein etching the first underlying layer includes clearing the non-photoresist layer from the first underlying layer; and
wherein etching the first underlying layer includes clearing the non-photoresist layer from a top surface of the plurality of patterned structures” in context with other limitations of claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894